
	
		III
		111th CONGRESS
		2d Session
		S. RES. 676
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2010
			Mrs. Shaheen (for
			 herself, Ms. Collins,
			 Mr. Dorgan, Mr.
			 Lautenberg, Mr. Tester, and
			 Mr. Johnson) submitted the following
			 resolution; which was referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		
			November 29, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Supporting the goals and ideals of American
		  Diabetes Month.
	
	
		Whereas according to the Centers for Disease Control
			 (referred to in this preamble as the CDC), nearly 24,000,000
			 people of the United States have diabetes and 57,000,000 people of the United
			 States have pre-diabetes;
		Whereas diabetes is a serious chronic condition that
			 affects people of every age, race, ethnicity, and income level;
		Whereas the CDC reports that Hispanic, African, Asian, and
			 Native Americans are disproportionately affected by diabetes and suffer from
			 diabetes at rates that are much higher than the general population;
		Whereas according to the CDC, 3 people are diagnosed with
			 diabetes every minute;
		Whereas each day, approximately 4,384 people are diagnosed
			 with diabetes;
		Whereas in 2007, the CDC estimates that approximately
			 1,600,000 individuals aged 20 and older were newly diagnosed with
			 diabetes;
		Whereas a joint National Institutes of Health and CDC
			 study found that approximately 15,000 youth in the United States are diagnosed
			 with type 1 diabetes annually and approximately 3,700 youth are diagnosed with
			 type 2 diabetes annually;
		Whereas according to the CDC, between 1980 and 2007,
			 diabetes prevalence in the United States increased by more than 300
			 percent;
		Whereas the CDC reports that over 24 percent of
			 individuals with diabetes are undiagnosed, a decrease from 30 percent in
			 2005;
		Whereas the National Diabetes Fact Sheet issued by the CDC
			 states that more than 10 percent of adults of the United States and 23.1
			 percent of people of the United States age 60 and older have diabetes;
		Whereas the CDC estimates that 1 in 3 people of the United
			 States born in the year 2000 will develop diabetes in the lifetime of that
			 individual;
		Whereas the CDC estimates that 1 in 2 Hispanic, African,
			 Asian, and Native Americans born in the year 2000 will develop diabetes in the
			 lifetime of that individual;
		Whereas according to the American Diabetes Association, in
			 2007, the total cost of diagnosed diabetes in the United States was
			 $174,000,000,000, and 1 in 10 dollars spent on health care was attributed to
			 diabetes and its complications;
		Whereas according to a Lewin Group study, in 2007, the
			 total cost of diabetes (including both diagnosed and undiagnosed diabetes,
			 pre-diabetes, and gestational diabetes) was $218,000,000,000;
		Whereas a Mathematica Policy study found that, for each
			 fiscal year, total expenditures for Medicare beneficiaries with diabetes
			 comprise 32.7 percent of the Medicare budget;
		Whereas according to the CDC, diabetes was the seventh
			 leading cause of death in 2007 and contributed to the deaths of over 230,000
			 Americans in 2005;
		Whereas there is not yet a cure for diabetes;
		Whereas there are proven means to reduce the incidence of,
			 and delay the onset of, type 2 diabetes;
		Whereas with the proper management and treatment, people
			 with diabetes live healthy, productive lives; and
		Whereas American Diabetes Month is celebrated in November:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of American Diabetes Month, including—
				(A)encouraging the
			 people of the United States to fight diabetes through public awareness about
			 prevention and treatment options; and
				(B)increasing
			 education about the disease;
				(2)recognizes the
			 importance of early detection of diabetes, awareness of the symptoms of
			 diabetes, and the risk factors that often lead to the development of diabetes,
			 including—
				(A)being over the
			 age of 45;
				(B)having a specific
			 racial and ethnic background;
				(C)being
			 overweight;
				(D)having a low
			 level of physical activity level;
				(E)having high blood
			 pressure; and
				(F)having a family
			 history of diabetes or a history of diabetes during pregnancy; and
				(3)supports
			 decreasing the prevalence of type 1, type 2, and gestational diabetes in the
			 United States through increased research, treatment, and prevention.
			
